89 N.J. 128 (1982)
445 A.2d 39
IN THE MATTER OF JAMES V. SPAGNOLI, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
May 11, 1982.
Colette A. Coolbaugh argued the cause for the Division of Ethics and Professional Services.
Joseph W. Spagnoli argued the cause for respondent.

ORDER
The Disciplinary Review Board having filed a report recommending that JAMES V. SPAGNOLI of Elizabeth be publically reprimanded for his conduct in preparing and filing affidavits to which he signed the name of his client in violation of DR 1-102(A)(1), (3), (4), (5) and (6) and DR 7-102(A)(4),(5) and (6), and the Court having reviewed the record,
And the Disciplinary Review Board further recommending that respondent be required to reimburse the Administrative Office of the Courts for appropriate administrative costs, including production of stenographic transcripts, and good cause appearing
*129 It is ORDERED that the report of the Disciplinary Review Board is hereby adopted and that JAMES V. SPAGNOLI be and hereby is publically reprimanded for his violation of DR 1-102(A)(1), (3), (4), (5) and (6) and DR 7-102(A)(4), (5) and (6); and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of this matter be added as a permanent part of the file of said JAMES V. SPAGNOLI as an attorney at law of the State of New Jersey; and it is further
ORDERED that JAMES V. SPAGNOLI reimburse the Administrative Office of the Courts for appropriate administrative costs, including production of stenographic transcripts.

Decision and Recommendation of the Disciplinary Review Board
To the Honorable Chief Justice and Associate Justices of the Supreme Court of New Jersey:
This matter is before the Board based upon a complaint filed by the Division of Ethics and Professional Services consisting of two counts; both of which relate to respondent's conduct during the course of his representation of Iris Borok in a divorce action. Both counts were admitted by respondent in all material respects.
Count I alleged that on or about June 19, 1974 respondent prepared and filed two affidavits in connection with a Notice of Motion for Relief Pendente Lite. The affidavits purported to be signed by Iris Borok and witnessed by respondent, when in fact respondent signed his client's name to both affidavits. Count II alleged that on another, subsequent occasion respondent conformed and filed copies of an additional affidavit by Borok, the original of which was never executed by her.
Respondent alleged that his admittedly improper actions were due to inexperience and expediency, that he allowed himself to become overinvolved with his client's emergent situation and *130 that nothing that was done resulted in any economic gain to himself.

CONCLUSION AND RECOMMENDATION
Upon a review of the full record, the Board is satisfied that the conclusion of the Committee, in finding unethical conduct on the part of respondent, is fully supported by clear and convincing evidence. Specifically the Board finds that respondent violated DR 1-102(A)(1), (3), (4), (5) and (6) as well as DR 7-102(A)(4), (5) and (6). It is therefore the Board's recommendation that respondent be publicly reprimanded for his conduct with respect to the affidavits. The two incidents occurred five years after his admission to practice and, although shortly after his entry into private practice, respondent had several years' experience as an assistant prosecutor. In re Conti, 75 N.J. 114 (1977). In re Rinaldo, 86 N.J. 640 (1981). The Board also recommends that respondent be required to reimburse the Administrative Office of the Courts for appropriate administrative costs, including production of stenographic transcripts.
  DATED: February 1, 1982
    DISCIPLINARY REVIEW BOARD
    By: A. Arthur Davis, 3rd
        A. Arthur Davis, 3rd
        Chairman